Title: From George Washington to John Didsbury, 20 June 1768
From: Washington, George
To: Didsbury, John



Sir,
Mt Vernon Virga 20th June 1768.

You will please to send me the following Shoes and charge them respectively—I have also sent my measure for a pair of light thin Boots for Summer wear, which let come with the Shoes—As it will save me the trouble of preparing a fresh measure every time I may have occasion for New Boots I shoud be glad if you woud keep the measure now sent, by you.

One pair of Boots as above
4 pr of neat Shoes for myself
6 pr of bla: Calla Pumps for Mrs W——n.

For Mastr Custis. pr Measure sent

6 pr of neat & strg Shoes
4 pr of neat Pumps
4 pr of course strg & midlg la. Shoes for his Servant

Miss Custis. pr Meae sent

4 pr of Leather Pumps
6 pr bla. Calla Ditto
1 pr bla. Sattin Do
1 pr white Do Do

As Mrs Washington’s Shoes (last sent) did not fit her well She now sends her measure again, and desires I will add, they were

made out of bad materials having no last in them. I am Sir Yr Hble Servt

Go: Washington

